DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19, 23-26 and 31 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-3, 6 and 32-33, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 28, 2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 6 and 32-33 recites the limitation "the medical or diagnostic device" in 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-3, 6 and 32-33 are further indefinite wherein they recite “use”.  MPEP §2173.05(q) states: “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” The instant claims recite a process using the device (which should read as “the kit of claim 19”) without any active, positive steps delimiting how this use is actually practiced. See Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975).  Thus, one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  

For all of these reasons, the metes and bounds of Claims 1-3, 6 and 32-33 are indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6 and 32-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. The claim(s) recite(s) diagnosis and natural phenomena, wherein the presence of an autoantibody is indicative of disease pathology. This judicial exception is not integrated into a practical application because, as currently claimed, there are no steps/elements that set forth meaningful limits upon the judicial exceptions. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the claims currently do not require the novel kit of claim 19, nor do they set forth steps for using said kit for diagnosis.  Rather, the claims append field of use (adenocarcinoma or neurological disorder characterized by two or more listed symptoms) to the judicial exception(s).
The claims are directed to methods, which are a statutory category of invention (STEP 1:YES), for diagnosing adenocarcinoma or a neurological disorder characterized by two or more symptoms selected from the group consisting of mixed movement disorder, acute decline of visual performance, dysarthria and dysphagia, wherein patients are diagnosed based on detecting an autoantibody that is inherently present in the patient and is a natural phenomenon.  These 
According to Step 2A, Prong Two set forth in 2019 Revised Patent Subject Matter Eligibility Guidance (Fed. Register, 84(4), January 2019, the claims are next analyzed to evaluate whether the judicial exception is integrated into a practical application.  This analysis turns to the additional elements recited within the claim, which in this case are only the implicit obtaining a sample, and “using” the kit of claim 19.  Since there are no active method steps, “detecting” is recited at a high level of generality so as to read upon any means of detecting the alpha 3 subunit of the human neuronal Na(+)/K(+) ATPase (ATP1A3).  
Therefore there is nothing that integrates the judicial exception into a practical application.  There are no additional elements that reflect an improvement within the technical field; there are no additional elements that apply the judicial exception to a particular treatment or particular machine; there are no additional elements that effect a transformation; and there are no additional elements that apply the judicial exception in some other meaningful way beyond generally linking the use to a technological field (i.e. adenocarcinoma).  In this way the claim, as a whole, is nothing more than a drafting effort designed to monopolize the judicial exception(s) itself. ((STEP 2A, Prong Two: NO).
Since obtaining samples was routine and conventional activities within the art prior to filing, then the additional elements recited in the claims do not provide “significantly more”  than the recited judicial exception itself.  Therefore the claim fails to provide an inventive concept beyond well-established, routine and conventional methods known prior to filing (STEP 2B: NO).


Allowable Subject Matter
Claims 19, 23-26 and 31 are allowed.

Conclusion
Claims 1-3, 6 and 32-33 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649